LAMBERT, Justice,
dissents.
I respectfully dissent from the opinion of the Court.
The statute which authorizes levy of an occupational tax is written in broad terms intended to encompass all benefits or advantages derived as a result of employment. The statute states, inter alia,
and other compensation earned by every person within the city for work done or services performed or rendered within the city_” KRS 91.200(1).
The majority reads the statute in an extremely narrow fashion. It seems to exclude all compensation except that compensation received for current or future services performed. In my view, the VSIP adopted by South Central Bell was to compensate for services rendered in the past and to purchase the employee’s right to bring an age-discrimination claim against South Central Bell.
To adopt the position of the majority, one must believe the telephone company made a gracious donation to its employees without any benefit or expectation of benefit to itself. I believe such a view is untenable, and this Court has created a major loophole which deprives the city of tax revenues to which it is justly entitled.